Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/28/2019 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 10 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “measuring environmental data descriptive of a physical quantity that relates to environmental conditions to which the perishable goods are subjected to; receiving said environmental data descriptive of the measured physical quantity; checking validity of the received environmental data to determine if the conditions relating to a smart contract comprising measurement conditions for the environmental data are met; 
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation done by a human using generic computer component under certain methods of organizing human activity (business relations and sales activity). That is, other than reciting “processors” and “server” nothing in the claim element precludes the steps from practically being performed by a human using generic computer component. For example, “measuring”, “receiving”, “checking”, “creating”, “checking”, “creating”, “transmitting” and “storing” in the context of this claim encompasses the user to manually measure environmental data, checking validity of the data and transmitting data to the system. 
This judicial exception is not integrated into a practical application. In particular, the claims recite additional elements- a “processor”, “device”, “sensor”, “server” and a “non-transitory computer readable medium” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying data 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claims 1, 10 and 18 amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. 
The limitations of the dependent claims 2-9 and 11-16, further describe the identified abstract idea. In addition, the limitations of claims 2 and 9 define how the items are transported which further describes the abstract idea. The generic computer component of claims 3-8 and 11-16 (sensor and device) merely serve as the generic computer component and the functions performed by the generic computer components essentially amount to the abstract idea identified above. None of the dependent claims when taken separately in combination with each dependent claims parent claim overcome the above analysis and are therefore similarly rejected as being ineligible.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 7 recites “each sensor receives a tradable digital asset that includes micropayments in form of a digital currency, and wherein the incentive is proportional to the reputation of the sensor”. The specification does not provide enough information so that one of ordinary skill in the art can make and/or use the full scope of the claimed invention without “undue experimentation”. At the time the application was filed as well known in the art, a sensor such as “temperature sensors; humidity sensors; pressure sensors; light sensors; non-inertial sensors; gas sensors” as claimed in claim 3, would not be able to receive payments in the form of digital currency such as bitcoin “as disclosed in the specification”. Therefore, based on the evidence of record, the specification, at the time the application was filed, would not have taught one of ordinary skill in the art how to make and/or use the full scope of the claimed invention to enable .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Aghassipour (U.S. Patent Application Publication No. 2008/0291033) in view of Withrow et al. referred to hereafter as Withrow, (U.S. Patent Application Publication No. 2017/0300905).


As to claims 1, 10 and 18, Aghassipour teaches a method, system and a non-transitory computer readable medium for verification of environmental data relating to conditions under which perishable goods are stored and/or transported, the method comprising: 
measuring, by one or more sensors employed by one or more storage facilities, environmental data descriptive of a physical quantity that relates to environmental conditions to which the perishable goods are subjected to (para. 15-17, 58 and 61); 
receiving, at a plurality of computing devices, said environmental data descriptive of the measured physical quantity (para. 68 and 108-109) 
checking validity of the received environmental data by at least one of the plurality computing devices to determine if the conditions relating to a smart contract comprising measurement conditions for the environmental data are met (para.63, 78-79 and 108-109, validity is checked with respect to environmental conditions and access); 
creating transaction data relating to the received environmental data based on the validity check (para.63, 78-79 and 108-109); 
transmitting said transaction data as well as the received environmental data to a plurality of devices, if the received environmental data is found to be valid (para. 68, 74 and 78, data is distributed to devices including database 134); and 
Aghassipour does not teach:
Transmitting data to a plurality of distributed public ledgers

wherein the plurality of distributed public ledgers are part of a blockchain system and the transaction data are stored in a blockchain.
However, Withrow teaches:
Transmitting data to a plurality of distributed public ledgers (para. 46-48 and 121);
storing said transaction data relating to the received environmental data in said plurality of distributed public ledgers, if the received environmental data is found to be valid (para. 46-48 and 121)
wherein the plurality of distributed public ledgers are part of a blockchain system and the transaction data are stored in a blockchain (para. 46-48 and 121).
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to store the data in a distributed public ledger which is a part of a blockchain in Aghassipour as taught by Withrow. Motivation to do so comes from the knowledge well known in the art that using a distributed ledger to store data reduce risks of fraudulent activity, tampering and manipulation, and increase reliability and resiliency.
As to claim 2, Aghassipour in view of Withrow teaches all the limitations of claim 1 as discussed above.
Aghassipour further teaches:

As to claims 3 and 12, Aghassipour in view of Withrow teaches all the limitations of claims 1 and 10 as discussed above.
Aghassipour further teaches:
wherein the one or more sensors include any one of the following: inertial sensors or non-inertial sensors, wherein the non-inertial sensors comprise any one of the following: temperature sensors; humidity sensors; pressure sensors; light sensors; non-inertial sensors; gas sensors, air flow sensors; motion sensors, acceleration sensory, global positioning system sensors, or NOx sensors (para. 58 and 61-63).
As to claims 4 and 13, Aghassipour in view of Withrow teaches all the limitations of claims 1 and 10.
Aghassipour further teaches:
wherein the one or more sensors are employed to sense any one of the following physical quantities: temperature, pressure, relative humidity, or intensity of light (para. 58 and 61-63).
As to claim 8, Aghassipour in view of Withrow teaches all the limitations of claim 1 as discussed above.
Aghassipour further teaches:
wherein the smart contract within the step of checking the validity of the received environmental data comprises a formal check of the data relating to the source of the data, if it comes from an authorized device, and a check of the functioning of 
As to claim 9, Aghassipour in view of Withrow teaches all the limitations of claim 1 as discussed above.
Aghassipour further teaches:
wherein after the step of checking the validity of the received environmental data, another check is based on further smart contract conditions, wherein one or more conditions related to at least one of a threshold or a range, of the received environmental data descriptive of a physical quantity is checked to determine if the conditions relating to the further smart contract comprising at least one of threshold conditions and range conditions for the environmental data are met and creating further transaction data, when a threshold or range transgressing value is detected when the initial validation check was validated (para. 63, 86 and 78-79).
As to claim 11, Aghassipour in view of Withrow teach all the limitations of claim 10 as discussed above. 
Aghassipour does not teach:
wherein the one or more sensors are mounted directly on the packaging of perishable goods.
However, Withrow teaches:
wherein the one or more sensors are mounted directly on the packaging of perishable goods. (para 45, show that the sensor is attached to the object)

As to claim 14, Aghassipour in view of Withrow teach all the limitations of claim 10 as discussed above.
Aghassipour does not teach:
wherein a plurality of sensors is provided and each of the sensors comprise one of said computing devices and function as nodes of a blockchain and which is configured to be employed for validating and storing data records in respective ledgers.
However, Withrow teaches:
wherein a plurality of sensors is provided and each of the sensors comprise one of said computing devices and function as nodes of a blockchain and which is configured to be employed for validating and storing data records in respective ledgers. (para 45-46, show that the sensors transmit data in the system and stores it in a database)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to use sensors in the system to transmit data in Aghassipour as taught by Withrow. Motivation to do so comes from the knowledge well known in the art that doing so would make the system safe and secure.
 As to claim 15, Aghassipour in view of Withrow teach all the limitations of claim 10 as discussed above.

wherein a plurality of computing devices comprise at least one of said sensors. (para. 58 and 61-63).

Claims 5-6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Aghassipour (U.S. Patent Application Publication No. 2008/0291033) in view of Withrow et al. referred to hereafter as Withrow, (U.S. Patent Application Publication No. 2017/0300905), further in view of Butler et al. referred herein as Butler (U.S. Patent Application Publication No. 2017/0270323).

As to claim 5, Aghassipour in view of Withrow teach all the limitations of claim 1 as discussed above. 
Aghassipur further teaches:
wherein the one or more sensors are associated with a secret key each to digitally sign environmental data provided by said sensor  (para 41 and 44)
Aghassipur and Withrow do not teach:
Associating sensors with private key for identification purposes with a publically available public key.
However, Butler teaches:
Associating sensors with private key for identification purposes with a publically available public key. (para 20, 27, 171, 323, 379 and 421)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to associate a private key for identification in Aghassipur in 
As to claim 6, Aghassipour in view of Withrow, further in view of Butler teach all the limitations of claim 5 as discussed above. 
Aghassipour further teaches:
wherein the public key of each of the one or more sensors is also associated with reputation data descriptive of the reputation of said sensor, wherein subsequent validated sensor data increases the reputation value, whereas failure decreases the reputation value. (para 78-79)
As to claim 16, Aghassipour in view of Withrow teach all the limitations of claim 10 as discussed above. 
Aghassipour and Withrow do not teach:
wherein, while encompassing positioning data in the set of environmental data and nevertheless reducing sensor power consumption, sensors, being free of any positioning units, are associated with positioning sensors of an associated storage facility.
However, Butler teaches:
wherein, while encompassing positioning data in the set of environmental data and nevertheless reducing sensor power consumption, sensors, being free of any positioning units, are associated with positioning sensors of an associated storage facility. (para 494-496)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ZEINA ELCHANTI/Examiner, Art Unit 3628